Citation Nr: 1440373	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney At Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to April 1955.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This is a paperless appeal in which the record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided.

In June 2009, the Veteran filed a claim for a compensable evaluation for service-connected rheumatic fever.  

In July 2009, the Veteran was scheduled for a VA examination to determine the current level of disability for the Veteran's rheumatic heart disease.  Records from August 2009 and September 2009 report the Veteran did not show for his scheduled VA examination at the Pensacola VA Outpatient Clinic.

In a September 2010 notice of disagreement, the Veteran's representative contended that the Veteran informed VA that he was travelling and would be unavailable for the September 2009 VA examination and that VA did not try to reschedule the Veteran.  On October 5, 2010, the RO requested a VA examination for the Veteran.  On October 6, 2010, the Veteran's appointment was cancelled by the Medical Administration Service because he reportedly refused an examination at that location.

In a July 2013 VA Form 9, the Veteran's representative alleged that the RO made a "secret appointment" for the Veteran after it was explained that the Veteran was travelling during the September 2009 VA examination and that no effort was made to inform the Veteran of the October 2010 appointment.  The Veteran's representative requested the Veteran be rescheduled for another VA examination.

The Board finds that there is nothing in the record establishing that the Veteran was unwilling to report for the examination.  Moreover, there is no indication that the Veteran was provided timely notice of the October 2010 examination.  In light of these circumstances, the Board has determined that the Veteran should be afforded another opportunity to report for the VA examination needed to substantiate his claim.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include VA records for the period from June 2009 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA treatment records for the period from June 2009 to the present.  

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to rheumatic heart disease.  All pertinent evidence in the electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be requested to distinguish, to the extent possible, the manifestations of and impairment due to rheumatic heart disease from that due to any other heart disorders present.  The examiner should provide a full description of any effects rheumatic heart disease may have on occupational functioning and daily activities.  

The rationale for each opinion expressed must be provided.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



